Citation Nr: 0704561	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid 
arthritis, including deformity of the hands.  

2.  Entitlement service connection for claimed sleep apnea.  

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative arthritis and disc disease of 
the lumbosacral spine with spondylolisthesis L2 on L3 and L5 
on S1.  

4.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss disability.  





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1955 and from September 1955 to May 1979.  His awards and 
decorations included the Bronze Star Medal and the Air Medal 
with 2 oak leaf clusters.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.  

In a rating decision in January 2005, the RO granted service 
connection and assigned a 10 percent rating for tinnitus, 
effective on October 27, 2003  

The issues of service connection for rheumatoid arthritis and 
deformity of the hands and for sleep apnea are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part as to these matters.  


FINDINGS OF FACT

1.  The service-connected low back disability currently is 
shown to be manifested by complaints of pain with flexion to 
70 degrees and a combined range of thoracolumbar spine motion 
of 165 degrees; neither severe intervertebral disc syndrome 
or lumbosacral strain, nor a severe functional loss due to 
pain has been demonstrated during course of the appeal.  

2.  The service-connected bilateral hearing loss disability 
is shown to be manifested by no worse than Level II hearing 
acuity in his right ear and Level IV hearing acuity in his 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected degenerative arthritis 
and disc disease of the lumbosacral spine with 
spondylolisthesis L2 on L3 and L5 on S1 have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5295 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a including Diagnostic Code 5237 (effective 
on September 26, 2003).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.85 including 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected low back 
disability and for his service-connected hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2002 and in August and October 
2003, the RO informed the veteran that in order to establish 
increased ratings for his service-connected low back 
disability and hearing loss disability, the evidence had to 
show that such disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
those laws and regulations.  Moreover, the SOC notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case.  

To the extent that Dingess applies to an increased rating 
case,  it is not applicable here.  Since the increased rating 
claims are being denied, no effective date will be assigned.  
Therefore, there can be no possibility of any prejudice to 
the veteran.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of increased ratings for his 
low back disability and for his hearing loss disability.  It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support either of those claims.  

In January 2005, the veteran revoked his representation by 
the New Hampshire State Veterans Council and suggested that 
he wished to appoint another service organization or a 
private attorney to represent him.  

In a letter, dated February 18, 2005, the RO notified the 
veteran that his records were being transferred to the Board 
for disposition and that if he wished to change 
representation, he should notify the Board within 90 days of 
the date of the letter or prior to the date a decision was 
promulgated by the Board, whichever came first.  

Although the veteran has had contact with the Board since 
February 2005, he has taken no further action to appoint a 
new representative.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  Indeed, the veteran has had ample opportunity to 
participate in the development of his claims.  

\As such, there is no prejudice to the veteran due to a 
failure to assist him with any of those claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for increased ratings for his service-connected 
low back disability and for his hearing loss disability.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  


A.  Low Back Disability.  

The Law and Regulations.

Prior to September 26, 2003.  

At the outset of the veteran's claim, the veteran's low back 
disability was rated as lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5295, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in 
the standing a position.  

A 40 percent rating was warranted for lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Potentially applicable in rating the veteran's low back 
disability was 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under that code, a 20 percent rating was warranted for 
moderate limitation of lumbar spine motion, while a 40 
percent rating was warranted for severe limitation of motion.  

Also potentially applicable in rating the veteran's service-
connected low back disability was 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  That Diagnostic Code set forth the 
criteria for rating intervertebral disc syndrome.  

At the time the veteran's claim for an increased rating was 
received, intervertebral disc syndrome (preoperatively or 
postoperatively) was rated either on the total duration of 
incapacitating episodes over the previous 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months.  A 40 percent 
rating was warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the previous 12 months.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  


Revisions Effective on September 26, 2003. 

Effective on September 26, 2003, the rating schedule was 
revised with respect to evaluating lumbosacral strain and 
limitation of motion of the lumbar spine.  68 Fed. Reg. 
51454 - 51456 (August 27, 2003) (now codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5237).  

Under the revised regulations, spinal conditions are rated in 
accordance with the following a general rating formula:  

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id.  

In addition to those applicable to rating lumbosacral strain 
and low back motion,  the revised regulations made changes to 
the criteria for rating intervertebral disc syndrome.  68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  

Intervertebral disc syndrome is now rated in one of two ways, 
which ever produces the highest rating:  either on the basis 
of the total duration of incapacitating episodes noted above 
or on the basis of the general rating formula.  


Additional Considerations.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  


Discussion

The evidence obtained in connection with the veteran's claim 
for increase includes that of a VA outpatient record 
reflecting treatment in July 2003; the report of a VA 
orthopedic examination in October 2003; and the transcript of 
his hearing held at the RO in December 2004.  

This evidence shows that the service-connected low back 
disability is manifested by complaints of pain which 
occasionally radiates into his lower extremities.  He also 
reports being unable to remain seated for too long and having 
to change positions to remain comfortable.  

The veteran is noted to have some limitation of low back 
motion.  However, the VA examination identified that he was 
able to flex his thoracolumbar spine to 70 degrees and had a 
combined range of thoracolumbar spine motion of 165 degrees.  

The veteran reported having flare ups of back pain about 
three or four times a year.  His lumbar musculature was noted 
to be tight, but he did wear or use any prosthetic appliances 
such as a back brace, cane or crutches.  

Moreover, the evidence is negative for ankylosis, muscle 
spasms, crepitus, heat, deformity, or discoloration affecting 
the lumbar spine.  It is also negative for listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion.  As such, there are no 
findings that the service-connected low back disability is 
productive of findings reflective of severe lumbosacral 
strain.  

Although the veteran was noted to experience back discomfort 
on straight leg raising at 45 degrees, there was no 
associated neurologic impairment.  Indeed, there was 
demonstrated radiating pain, weakness, atrophy, lack of 
coordination or excess fatigability.  There is also no 
competent evidence of bowel or bladder impairment.

The veteran relates that, during the periodic exacerbations, 
he has to lie down and remain inactive.  However, there is no 
competent evidence that such episodes have required bed rest 
prescribed by a physician or treatment by a physician.  As 
such, they cannot be considered incapacitating episodes under 
applicable VA criteria.  In fact, other than that 
administered in July 2003, the veteran is not shown to have 
had any recent treatment for his back.  

In light of the foregoing, the service-connected low back 
disability does not meet the criteria for a rating in excess 
of 20 percent prior to September 26, 2003 or under any of the 
revisions of the criteria since that time.  


B.  Hearing Loss Disability

The Law and Regulations

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) and the 
results of controlled speech discrimination testing with the 
criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  

These provisions establish eleven levels of auditory acuity, 
from Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  A level 
of auditory acuity is determined for each ear, and then those 
levels are combined to give an overall level of hearing 
impairment.  38 C.F.R. § 4.85.  


Discussion

In this case, for comparison purposes, the Board reports that 
the following pure tone thresholds were indicated in 
connection with an audiologic evaluation at the University of 
New Hampshire in May 2003:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
50
65
LEFT
N/A
35
45
55
75

The report also indicated the veteran's speech recognition 
ability was 92 percent, bilaterally.  

During VA audiologic testing in October 2003, the following 
results were certified to the Board as being noted as the 
veteran's pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
50
85
LEFT
N/A
40
45
60
65

His speech recognition ability was noted to be 86 percent in 
the right ear and 82 percent on the left. 

The foregoing reports of VA audiometric testing show that the 
veteran had a puretone threshold average of no worse than 
53 decibels in either ear.  They also show that his 
percentage of speech discrimination was no worse than 86 
percent in his right ear and 82 percent in his left ear.  The 
other reported results are not shown to be inconsistent with 
the VA testing.  

Although the veteran wears hearing aids, the audiometric test 
results translate to no worse than Level II hearing 
impairment in his right ear and to Level IV hearing 
impairment in his left ear.  That level of impairment does 
not support the assignment of a compensable evaluation in 
this case.  

Accordingly, an increased initial rating for the service-
connected bilateral hearing loss disability is not warranted.  

In arriving at this decision, the Board notes that the 
regulatory criteria address the question of whether the 
speech discrimination testing employed by VA in a quiet room 
with amplification of sounds accurately reflects the extent 
of hearing impairment.  See 64 FR 25202 (May 11, 1999).  

Based upon research, two circumstances have been identified 
where alternative criteria may be employed, in part, to 
compensate for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise.  

One is where the pure tone thresholds in each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater.  The second is where pure tone 
thresholds are 30 decibels or less at frequencies of 1000 
Hertz and below, and 70 decibels or more at 2000 Hertz.  Id.  
However, neither of these situations is demonstrated in this 
case.  


ORDER

A rating in excess of 20 percent for the service-connected 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with spondylolisthesis L2 on L3 and L5 
on S1 is denied.  

An increased compensable rating for the service-connected 
bilateral hearing loss disability is denied.  




REMAND

During his December 2004 hearing, the veteran testified that, 
in 1979, a VA examiner told him that he had arthritis which 
would spread throughout his body.  The veteran noted that 
this prediction had come true, particularly with respect to 
his hands.  

The private medical records, dated in the late 1980's and 
early 1990's, show that the veteran was treated for 
complaints of multiple joint pain.  In November 1988, C. C. 
P., M.D., a private physician reported that the veteran was 
having sleep difficulty due to a one year history of 
migratory myalgia.  

In September 1991, following an evaluation by an orthopedic 
surgeon, the veteran was found to have mixed collagen 
vascular disease with many rheumatoid features consistent 
with polymyalgia rheumatica.  

To date, the veteran has not been examined in order to 
identify the likely etiology and date of onset of the claimed 
rheumatoid arthritis with deformity of the hands.  

During his December 2004 hearing, the veteran also testified 
that the currently demonstrated sleep apnea was the result of 
his throat problem experienced in service in 1975.  

The service medical records show that, in May 1975, the 
veteran complained of a having had four month history of a 
restriction in his esophagus.  

In July 2004, the veteran's wife reported that, many times 
during service, the veteran would stop breathing while he was 
asleep.  She added that, following a polysomnogram at 
Hampstead Hospital in 1988, his sleep apnea was diagnosed.  

The veteran also should be afforded a VA examination to 
determine the likely etiology of the claimed sleep apnea.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
records of his treatment for sleep apnea 
from Hampstead Hospital, as well as from 
his private physician.  This should 
include, but is not limited to, the sleep 
evaluation performed at Hampstead 
Hospital in late 1988 or early 1989.  

2.  The veteran also should be scheduled 
for an examination to determine the 
likely etiology of the claimed sleep 
apnea.  Any indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current disability manifested by 
sleep apnea that had its clinical onset 
during service, including as manifested 
by his treatment for throat constriction 
in 1975 or is shown to be due to another 
event or incident of his service.  The 
rationale for all opinions must be set 
forth in writing.  

3.  The RO also should schedule the 
veteran for an VA orthopedic examination 
to determine the current extent and 
likely etiology of the claimed rheumatoid 
arthritis to include deformity of the 
hands.  Any indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner should render an opinion as 
to whether it is more likely than not, at 
least as likely as not, or less likely 
than not that the veteran has current 
disability manifested by rheumatoid 
arthritis including by deformity of the 
hands that had its clinical onset in 
service or otherwise is shown to be due 
to another event or incident of his 
period of active service.  The rationale 
for all opinions must be set forth in 
writing.  

4.  Following completion of the action 
requested hereinabove, the RO should 
undertake any other indicated development 
and then readjudicate the claims of 
service connection in light of all the 
evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
furnished with a Statement of the Case 
(SSOC) and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


